Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The door interlock of the claimed invention comprises all the limitations of claim 1, specifically, a mounting member that comprises a slit and a detector and is mounted to a locking member while having a lock insertion part, which is a part of the locking member, inserted into the slit, a sim member that is inserted into the slit while being overlapped with the lock insertion part in a width direction of the slit, a first fixing member configured to be inserted into a first lock through hole, a first sim through hole, and a mount through hole thereby fixing the mounting member and the sim member to the locking member and at least a second fixing member configured to be inserted into at least one second lock through hole and at least one second sim through hole, thereby fixing the sim member to the locking member that is not taught, suggested, nor obvious over prior arts of record.
JP 61-154272 teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
JP 02-233493 to Toyoda teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
JP 2015-16949 to Takeda et al teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor 
WO 2018/166405 to Huo teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
JP 2019-018951 to Someta teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
JP 2016/222411 to Someta teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
US 6,474,448 to Zappa teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
KR 20-0481777 to Lee teaches a door interlock comprising a mounting member comprising a detector connected to a locking member but does not teach a sim member nor teach the mounting member comprises a slit wherein the sim member and the locking member is inserted into the slit.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DIEM M TRAN/Examiner, Art Unit 3654